Appellant was convicted in the District Court of Grayson County of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The record is before us without any statement of facts or bills of exception. The motion for new trial, based on newly discovered evidence, was overruled but nothing in the record manifests the taking of any exception to the action of the court in this particular; nor could we know the materiality of the newly discovered evidence in view of the fact that there is no statement of the facts adduced on the trial of the case.
The punishment imposed upon appellant by sentence recites that his punishment had been assessed by the verdict of the jury at confinement in the penitentiary for not less than one nor more than two years. This recitation of the sentence is incorrect. Appellant had been found guilty and his punishment fixed at two years in the penitentiary. The sentence will be corrected to conform to the verdict and judgment, and as reformed the judgment will be affirmed.
Affirmed.